Citation Nr: 1138595	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for stomach ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946 and from November 2, 1950 to November 27, 1950.  

In May 2010, the Board of Veterans' Appeals (Board) confirmed and continued a January 2007 RO rating action which had denied the Veteran's claim of entitlement to service connection for stomach ulcers.  At that time, the Board remanded for further development the issue of entitlement to service connection for tinnitus.  

In July 2010, following the development requested in the Board's May 2010 remand, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for tinnitus.  Thereafter, that issue was returned to the Board for further appellate action.

In March 2011, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's May 2010 decision with respect to the denial of entitlement to service connection for stomach ulcers.  The Court remanded the matter to the Board for compliance with the instructions in the joint motion.

In February 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that further development is warranted with respect to the issue of entitlement to service connection for stomach ulcers.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  


CONCLUSION OF LAW

Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2006, VA received the Veteran's claim of entitlement to service connection for tinnitus, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by VA from April 1996 to February 2008; the transcript of his March 2009 RO hearing held before a local hearing officer; and the transcript of his February 2010 hearing before the undersigned Acting Veterans Law Judge.  

In September 2006 and June 2010, VA examined the Veteran to determine, in part, the nature and etiology of any tinnitus found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran; documented his current medical conditions; and rendered a diagnosis and opinion consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of entitlement to service connection for tinnitus.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.
Analysis

During his hearings on appeal, the Veteran testified that he has tinnitus primarily as a result of exposure to extremely high levels of noise in service.  In particular, he cited his exposure to the sound of gunfire on the rifle range during training, his exposure to the sounds of heavy equipment while assigned to a construction battalion, and his exposure to the sounds of aircraft flying overhead.  He noted that despite such exposure, he was not issued ear protection.  In his addition, his wife testified that the Veteran had complained of tinnitus since they were married in 1949.  Therefore, the Veteran maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he was exposed to loud noise in service and that he experienced ringing in his ears in and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

A review of the service treatment records and the reports of the service entrance and separation examinations from each period of the Veteran's service are negative for any complaints or clinical findings of tinnitus.  Such a disorder was not reported until the Veteran was treated by VA in the late 1990's.  Although the VA treatment records suggest that the Veteran now has chronic intermittent tinnitus, those reports are negative for any evidence of a nexus to service.  Therefore, the Veteran was examined by VA in September 2006 and June 2010 to determine the nature and etiology of his tinnitus.

During his VA examinations, it was noted that in service, the Veteran had experienced unprotected noise exposure to firearms.  He also reported unprotected noise exposure after service, while working in automobile repair and as a fireman and landscaper.  He reported protected noise exposure after service while working in construction and landscaping, and as a pipefitter, fireman, and factory worker.  

During his September 2006 VA examination, the Veteran denied that he had tinnitus.  However, when asked about it during his second VA examination, he estimated that his tinnitus had first been manifested 30 to 40 years earlier.  Such an estimate would place the onset of the Veteran's tinnitus no earlier than 1970, well after his separation from service.  Moreover, following the second VA examination, the examiner noted that the Veteran's noise exposure in service had been relatively brief, as for example, on the rifle range, or far removed, as for example, the noise exposure from high flying planes.  

After reviewing the history reported by the Veteran in conjunction with that contained in the Veteran's claims file, the examiner concluded that it was less likely than not that the Veteran's tinnitus was the result of his noise exposure in service.  Not only is that conclusion based on a comprehensive examination and review of the record, the claims file contains no objective evidence to the contrary.  Moreover, the VA examiner's opinion comports, generally, with the other evidence of record.  While no single piece of evidence is dispositive, the totality of the evidence outweighs the unsubstantiated lay testimony provided by the Veteran and his wife.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and any event in service.

Absent a nexus to service, the Veteran does not meet the criteria for entitlement to service connection for tinnitus.  Accordingly, service connection for that disorder is not warranted, and, to that extent the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

As noted above, the Veteran also seeks entitlement to service connection for stomach ulcers.  In part, the joint motion requires the Board to consider whether the Veteran's claimed stomach ulcers existed at the time of his entry into his second period of active duty, and, if so, whether they were aggravated by service.  

A Veteran is considered to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

During the November 1, 1950 examination prior to his entry on active duty, the Veteran responded in the affirmative, when asked if he then had, or had ever had, frequent or severe indigestion.  It was noted that he had been treated in November 1949 for an ulcerated stomach.  He had reportedly been placed on a special diet and had taken medication.  It was also noted that he had been off the diet since April 1950 but that he still had vague epigastric discomfort frequently.  The physical examination revealed no significant abnormalities with respect to the Veteran's abdomen and viscera, and he was found to be qualified for active duty.  

On November 9, 1950, the service department noted the Veteran's report of ulcer history and directed that he undergo X-rays.  On November 15, 1950, an upper gastrointestinal series revealed localized scarring, the residual of active ulcer disease with a possible active crater.  

On November 20 1950, the Veteran was released to inactive duty due to the presence of a duodenal ulcer, no essential change.  

Records show that from April 1996 through February 2008, the Veteran was treated by VA for various disabilities including gastroesophageal reflux disease.  The presence of stomach ulcers was not reported.  

In April 2009, during the course of the appeal, the Veteran was examined by VA to determine, in part, whether the Veteran had been in sound physical condition when he entered active service on November 1, 1950.  If not, the examiner was asked to render an opinion as to whether, it was at least as likely as not that the Veteran's pre-service disorder had been aggravated thereby.  

Following the examination, the VA examiner stated that the Veteran had a history of ulcer disease.  She found that it had clearly existed prior to service but found no evidence that it had been aggravated during service.  

On initial review, the VA examiner's opinion appears probative.  However, a finding that there was no evidence of aggravation in service effectively shifts the burden of showing aggravation from the government to the Veteran.  As such, the examiner's opinion does not satisfy the question as to whether there was clear and unmistakable (obvious or manifest) evidence to rebut the presumption that the Veteran's preexisting ulcer disease had been aggravated by service.  In this regard, the Board notes that despite his reported ulcer history prior to his second period of service, the Veteran was examined, and no ulcer disease was confirmed.  Therefore, he was accepted for his second period of active duty.  Shortly thereafter, however, the presence of a duodenal ulcer was confirmed.  The service department found that had existed prior to service and released the Veteran to inactive service.  

Because the Veteran had been accepted for service, the law presumes that the subsequently confirmed ulcer had been aggravated in service to the extent that the Veteran was no longer fit for active duty.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Vet. Aff. Op. Gen. Couns. Prec. 3-2003 (Requirements for Rebutting the Presumption of Sound Condition Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, 69 Fed. Reg. 25178 (2004)); Wagner v. Principi, 370 F.3d 1089 (2004).  To rebut that presumption, the burden is on the government to show by clear and unmistakable evidence that the disease or injury had not been aggravated by service.  To date, VA has not properly considered that question.  

During the February 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran suggested that following his second period of active duty, he had been treated by a private health care provider for ulcer disease.  To date, no records have been received by VA which reflect the Veteran's treatment for ulcer disease from the time of his separation from service in November 1950 until his treatment by VA in April 1996.  However, such records could well be relevant to the Veteran's appeal.

In May 2011, the Veteran submitted a copy of a potentially relevant medical article downloaded from the internet.  He requested that such evidence be reviewed by the RO prior to review by the Board.  38 C.F.R. § 20.1304 (c) (2010).  

In light of the foregoing procedural deficits, and inasmuch as there may be outstanding evidence which could support the Veteran's claim, the case is remanded for the following development:

1.  Request that the Veteran provide the names and addresses of all health care providers, VA and non-VA, who treated him for ulcer disease from November 1950 to April 1996.  Also request that he provide the dates of such treatment.  Such information should include, but is not limited to the private health care provider he cited during his February 2010 examination before the undersigned Acting Veterans Law Judge.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the health care provider works/worked for an agency of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If health care provider is not affiliated with the federal government, and the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  When the actions in part 1 have been completed, schedule the Veteran for a gastroenterological examination to determine the nature and extent of his service-connected ulcer disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If ulcer disease or the residuals of ulcer disease are diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not that such disease is related to either period of the Veteran's service.  

If the examiner finds that the ulcer disease had its onset prior to the Veteran's second period of active duty, he or she must cite clear and unmistakable evidence leading to that conclusion.  

If the examiner finds that the ulcer disease existed prior to the Veteran's second period of active duty, it is presumed that it was aggravated by service.  If the examiner finds that the ulcer disease was not aggravated by the Veteran's second period of service, he or she must provide clear and unmistakable evidence to support that conclusion.  

A history of preservice existence of conditions recorded at the time of an entry examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  

A history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In the event that the Veteran does not report for the aforementioned examination, a copy of the letter informing him of the time and place of the examination must be associated with the claims folder.  In this regard, it should be indicated whether any notice that was sent was returned as undeliverable.

3. When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for ulcer disease.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  Indeed, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


